Citation Nr: 0401929	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  01-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from December 
1965 to October 1985.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision, which denied service 
connection for impingement syndrome, mild synovitis and 
osteoarthritis, and degenerative arthritis of the 
acromioclavicular joint of left shoulder.  The veteran filed 
a notice of disagreement in June 2000, the RO issued a 
statement of the case in November 2000, and the veteran 
submitted a VA Form 9 in March 2001.

The Board first notes that in a December 2000 statement to 
the VA, the veteran requested a RO Decision Review Officer 
(DRO) hearing.  This hearing before a local officer was 
scheduled to take place on March 16, 2001, and the veteran 
was notified of this in a February 2001 letter.  The veteran 
appeared for this hearing and a Conference Report relaying 
the substance of the hearing was sent to the veteran in March 
2001.


FINDINGS OF FACT

1.  The service records reflect no complaints of any left 
shoulder pain or injury; nor was there any examination or 
diagnosis given regarding the veteran's left shoulder during 
service.

2.  The first medical evidence regarding the veteran's left 
shoulder condition arose in 1998, more than 10 years after 
his discharge from active duty.

3.  There is no competent evidence linking the veteran's 
current left shoulder disability to his active duty service.



CONCLUSION OF LAW

A left shoulder disability, impingement syndrome, mild 
synovitis and osteoarthritis, and degenerative arthritis of 
the acromioclavicular joint, was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its notice and duty to assist requirements 
as they pertain to the veteran's claim under appellate 
review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and its implementing regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's claim for service connection was contained on a 
VA Form 21-526 ("Veteran's Application for Compensation 
and/or Pension"), so there is no issue as to provision of a 
form or instructions for applying for this benefit.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2003).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was sent a development letter in October 1999, notice 
of a rating decision in April 2000, a statement of the case 
in November 2000, and a second development letter in January 
2002 (specifically referencing the VCAA).  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether service connection could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing the veteran of the 
information and evidence necessary to substantiate his claim.

The Board is also satisfied that, especially by its October 
1999 and January 2002 letters, VA has specifically set out 
"which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant".  38 C.F.R. § 3.159(b)(1) (2003).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the veteran adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(1-3) (2003).

In this case, VA has obtained the medical records from the 
veteran's period of active duty, in addition to private and 
VA medical records.  The veteran also submitted an opinion 
letter from a private physician.  There are no other 
documents in the claims file which provide an opinion as to 
the nature and etiology of the veteran's left shoulder 
disability.  The veteran has not indicated that there are any 
outstanding records pertinent to his claim.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003) [emphasis added].  A medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim; 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317, manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2003).  The veteran underwent a VA 
joint examination in April 2001.  The thorough report of this 
examination has been obtained and reviewed by the Board.  A 
nexus opinion on the issue of service connection is not 
necessary because the evidence of record contains sufficient 
competent medical evidence to decide the claim.

As detailed in the discussion below, there is no medical 
evidence that there is a connection between any current left 
shoulder disability and the veteran's period of active duty.  
Because the evidence of record in this case does not satisfy 
subparagraphs (A) and (C) of 38 C.F.R. § 3.159(c)(4), the 
Board finds that VA has no duty to seek a medical opinion in 
this case.

There are no areas in which further development may be 
fruitful.  The applicable requirements of the VCAA have been 
substantially met by the RO.  There would be no possible 
benefit to remanding this case to the RO, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

The Board concludes that the applicable notice and duty-to-
assist requirements have been substantially met by VA, and 
that there are no areas in which further development may be 
fruitful.  There would be no possible benefit to remanding 
this case to the RO (which referenced 38 C.F.R. § 3.159 in 
its November 2000 statement of the case), or to otherwise 
conduct any other development or notification actions.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

II. Claim for service connection

The veteran essentially is seeking service connection for a 
left shoulder disability that he contends was incurred during 
his period of active duty.  In a December 2000 written 
statement, he asserted that he had been assigned to a ship 
with a port call in Bermuda when he injured both of his 
shoulders requiring treatment at an Emergency Room.  He also 
reports that he has been unable to retrieve those Emergency 
Room reports.

Additionally, in a November 2000 e-mail, the veteran states 
that his injury was the result of a crash on one of the coral 
roads in Bermuda.  He asserts that he received several 
stitches in and around his left ear, along with many scrapes 
and bruises, and that since this time he has had problems 
with his left side, namely his shoulder.  He reports that his 
doctors say his shoulder problem was caused by some sort of 
trauma, and this in-service accident is all that he can 
relate it to at the time.

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  A veteran may 
be granted service connection for arthritis, although not 
otherwise established as incurred in service, if the 
condition was manifested to a 10 percent degree within one 
year following service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Likewise, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records reflect that at a December 1965 
examination conducted in conjunction with the veteran's 
enlistment in the Navy, the veteran denied any history of 
joint or other bone problems.  Subsequent service records are 
completely negative for any complaints of, treatment for, or 
diagnosis of any left shoulder disability.  The report of the 
examination of the veteran conducted shortly before his 
retirement form service revealed chronic subdeltoid bursitis 
in the veteran's right shoulder.  This record was absent of 
any notation regarding the left shoulder.

Post service records reflect the first treatment for the left 
shoulder occurred at a Naval Hospital in Jacksonville in June 
1998, with pain noted for 6 months.  The diagnosis was 
bursitis/tendonitis of the left shoulder, and he was 
prescribed Naproxen at this time.  In August 1998, the 
veteran reported that he had no relief of his symptoms from 
the medication, and received a steroid injection.  During a 
follow up visit, the veteran reported dramatic improvement in 
his range of motion and pain following the injection.  

A May 1999 x-ray revealed, in pertinent part, a 1.3 cm bony 
spur on the inferomedial aspect of the head of the humorous.  
He sought private treatment in June 1999, reporting that he 
had experienced pain for the last 2 years.  Following an 
examination, the diagnostic impressions were shoulder 
impingement syndrome.  

In an August 1999 examination with a private physician, the 
veteran reported that he had experienced problems with his 
left shoulder for approximately 10 years, which had increased 
over the last several years.  He stated that his pain was 
worsened by activity.  He had been treated with rest, anti-
inflammatory medications including Lodine and Naprosyn, as 
well as injections of cortisone, without improvement of his 
symptoms.  He had also undergone a period of physical 
therapy, with no relief.

The veteran sought treatment with another private physician 
in June 1999.  He reported his history of treatment and 
symptoms, noting that he has had a progressive increase in 
pain in the left shoulder over the last 2 years.  X-rays 
taken at that time revealed mild to moderate degenerative 
changes in the AC joint, as well as suggestion of interior 
osteophyte formation within the humeral head.  The veteran 
was prescribed Vicodin to help him sleep and surgery was 
recommended.

In August 1999 the veteran underwent a surgical arthroscopy 
with subacromial decompression and open distal clavicle 
resection.  In his follow up visit in October 1999, the 
veteran reported to be doing very well and was sleeping in 
his bed.

The veteran submitted a May 2000 letter from a private 
physician, Christopher J. Manseau, M.D., who asserted that he 
had been treating the veteran for impingement syndrome of the 
shoulder, loss of range of motion of the shoulder and pain 
from the acromioclavicular joint since June 1999.  Throughout 
his letter, however, Dr. Manseau never states clearly which 
shoulder to which he is referring.  He also refers to a 
condition diagnosed at the veteran's discharge from the 
service.  The only diagnosis made in the service medical 
records was with regard to the veteran's right shoulder.  
(Diagnosis of chronic subdeltoid bursitis on Report of 
Medical Examination of August 1985).

In an April 2001 VA examination of the veteran's right 
shoulder (of which he is service connected), he reported that 
he also has had problems with his left shoulder.  He stated 
that he had no problems with the left shoulder until 1989.  
He reported that he had received injections and physical 
therapy with no relief, which led to his surgery in 1999.  He 
did not report any specific complaints with regard to his 
left shoulder at this time.

Due to the veteran's service-connected right shoulder, he has 
submitted the records of a private physician to VA which 
reflect his current treatment.  In a May 2002 examination, 
the veteran reported that his 1999 surgery was successful and 
that he has had no further trouble with his left shoulder.

Although the veteran clearly has a left shoulder disability, 
service connection is not warranted because there were no 
relevant complaints in service, no record of complaints for 
more than 10 years after service, and the veteran himself 
reported to those treating him that he had no complaints 
until several years after service (approximately 1989).  To 
the extent that the veteran himself has argued that his left 
shoulder condition was incurred in service or is due to his 
right shoulder disability, the Board notes that (as a layman) 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In sum, the greater weight of the evidence is against the 
conclusion that the veteran had arthritis of the left 
shoulder to a degree of 10 percent disabling within the first 
post service year, or that there is any current disability of 
the left shoulder due to in-service disease or injury, or to 
the service-connected right shoulder disability.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder 
disability, to include impingement syndrome, mild synovitis 
and osteoarthritis and degenerative arthritis of the 
acromioclavicular joint, is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



